PARDEE, Circuit Judge.
I dissent from the opinion and judgment
of the court. In my opinion, the action is one ex contractu, and therefore the ruling denying the plaintiff below the right to recover for jewelry which she was not carrying as baggage was correct. If, however, the action is one ex delicto, as my Brethren hold, then it seems to me that the plaintiff below would have the right to recover for her jewelry carried in the bag alleged to have been stolen by the Pullman porter, whether it was baggage or not, on the theory that the loss directly and naturally resulted from the claimed wanton act of the porter, for which it seems the Pullman Company is to be held liable.
In my opinion, it is immaterial whether the action is one ex delicto or ex contractu, it being essentially a case where a principal is to be held liable for the negligence of his servant, and the damages to be *10allowed under such circumstances are “those that are the ordinary natural result of the negligence, such as are usual and might therefore have been expected,” and remote damages should be rejected. It must be conceded that the sufferings of the plaintiff below were caused by her disease, and only indirectly affected by the loss of her medicines.
But I do not care to elaborate or cite authorities other than the decision of this court in Haile’s Curator v. Texas & Pacific Railway, 60 Fed. 557, 9 C. C. A. 134, 23 L. R. A. 774, and authorities there cited.